
	
		I
		112th CONGRESS
		2d Session
		H. R. 5626
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to make grants
		  to facilitate certain acquisitions of property for conservation purposes, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean and Beautiful Communities Act of
			 2012.
		2.Grants to
			 facilitate certain acquisitions of property for conservation purposes
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the Rivers, Trails, and Conservation Assistance
			 Program of the National Park Service, may make grants to facilitate the
			 acquisition by a qualified organization of a qualified real property interest
			 exclusively for conservation purposes, that assist in the funding of
			 transactional and operational costs associated with the purchase and management
			 of preserved land or a qualified real property interest (including easements)
			 including—
				(1)stewardship costs, including costs of
			 standards and practices development and implementation;
				(2)land purchase
			 transaction costs;
				(3)costs of preparing
			 for accreditation associated with land management; and
				(4)costs of due diligence, including
			 appraisal, title, survey, environmental hazard assessment, and recording
			 costs.
				(b)Eligibility
				(1)In
			 generalA person shall be eligible for a grant under this section
			 only if the person—
					(A)is an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code; and
					(B)is not a State or
			 local government entity.
					(2)ApplicationTo
			 be eligible to receive a grant under subsection (a), a qualified organization
			 shall submit to the Secretary of the Interior an application at such time, in
			 such form, and containing such information as the Secretary shall
			 require.
				(c)PriorityIn
			 making grants under this section, the Secretary of the Interior shall give
			 priority to eligible persons that—
				(1)demonstrate a
			 record of successfully acquiring and competently managing a substantial
			 portfolio of conserved properties and easement holdings;
				(2)have established
			 and diverse capital and development programs;
				(3)demonstrate a
			 record of working successfully with local and State governmental stakeholders
			 in building support for conservation acquisitions and leveraging funding
			 opportunities; and
				(4)currently employ
			 full-time or part-time staff to manage their operations on a nonvoluntary basis
			 or can demonstrate capacity to employ such staff in the near-term.
				(d)LimitationA
			 grant under this section may not be used to pay consideration for the purchase
			 of any interest in real property.
			(e)Grant amount and
			 durationA grant under this section shall be in an amount of not
			 more than $500,000 per year for 5 years.
			(f)Matching
			 requirementThe Secretary of
			 the Interior may not make a grant under subsection (a) in an amount that
			 exceeds 50 percent of the costs such grant is made to assist.
			(g)No limitation on
			 number of grantsReceipt by a
			 qualified organization of a grant under subsection (a) shall not preclude the
			 Secretary of the Interior from making subsequent grants under subsection (a) to
			 such organization.
			(h)Technical
			 assistanceThe Secretary of the Interior is authorized to provide
			 technical assistance to qualified organizations with respect to acquisitions of
			 qualified real property interests exclusively for conservation purposes.
			(i)ReportNot later than 5 years after the date of
			 the enactment of this Act, the Secretary of the Interior shall submit to
			 Congress a report that summarizes the activities carried out under this
			 section.
			(j)DefinitionsIn
			 this section:
				(1)The terms conservation
			 purpose, exclusively for conservation purposes, and
			 qualified organization have the meanings such terms have in
			 section 170(h) of the Internal Revenue Code of 1986.
				(2)The term qualified real property
			 interest has the meaning given such term in section 170(h)(2) of the
			 Internal Revenue Code of 1986.
				(k)Authorization of
			 appropriationsTo carry out
			 this section, there is authorized to be appropriated to the Secretary of the
			 Interior $10,000,000 from the Land and Water Conservation Fund for each of
			 fiscal years 2013 through 2022.
			
